Citation Nr: 1523472	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Whether a prior denial of entitlement to service connection for non-Hodgkin's lymphoma, to include as due to in-service herbicide exposure, should be reconsidered, and if so whether service connection should be granted.

2.  Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for a psychiatric disability, to include anxiety and posttraumatic stress disorder (PTSD), including as secondary to non-Hodgkin's lymphoma.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney 


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran requested a hearing before the Board by way of his June 2013 substantive appeal, but in October 2014, his representative withdrew that hearing request.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The RO has developed for appellate consideration the issue of entitlement to service connection for PTSD.  The record reflects, however, an assessment of anxiety disorder, to include a notation of anxiety related to the Veteran's non-Hodgkin's lymphoma.  Therefore, the Board has concluded that the issue of entitlement to service connection for psychiatric disability other than PTSD is also properly before the Board.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also finds that the issue of entitlement to service connection for a psychiatric disability on a secondary basis has been raised by the record.

The issues of whether service connection is warranted for non-Hodgkin's lymphoma, diabetes mellitus, a psychiatric disability and tinnitus are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A rating decision in September 2005 denied the claim of entitlement to service connection for non-Hodgkin's lymphoma due to in-service herbicide exposure; the Veteran did not appeal the September 2005 decision.

2.  The subsequently received evidence includes pertinent service records which were available at the time of the September 2005 decision.

3.  The Veteran has not had right ear hearing loss during the pendency of this claim, and his left ear hearing loss was not manifested to a compensable degree within one year after his discharge from service and is not causally related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering a prior denial of service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

2.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reconsideration

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, the RO initially denied service connection for non-Hodgkin's lymphoma, claimed as due to in-service herbicide exposure, in September 2005 on the basis that the record lacked evidence of exposure to herbicides and lacked evidence of an in-service incurrence of non-Hodgkin's lymphoma.  The Veteran did not file a notice of disagreement with this decision.

The pertinent evidence of record in September 2005 consisted of service treatment records, VA outpatient treatment records dated from May 2004 to May 2005 showing the diagnosis of non-Hodgkin's lymphoma, the Veteran's DD Form 214, a response to an inquiry related to Republic of Vietnam service and exposure to herbicides, and the Veteran's claim.  

The evidence received following the expiration of the appeal period includes, in pertinent part, the Veteran's service personnel records, which document the Veteran's time at the Kadena Air Force Base (AFB) in Okinawa, Japan, as from December 15, 1970, to August 7, 1971.  Also added to the record were many articles and lay statements asserting that herbicides were in fact used in Okinawa, Japan, during the time of the Veteran's active duty at Kadena, AFB.  

The service personnel records added to the record are pertinent and they were available at the time of the prior denial.  Therefore, reconsideration of the prior denial is in order.

Bilateral Hearing Loss

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters sent in February and March 2011, prior to the initial adjudication of the claim in September 2011.  

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard, the Board notes that VA has obtained the Veteran's service treatment records, service personnel records, and post-service VA outpatient treatment records, and afforded the Veteran a VA audiological examination in February 2011 in response to his claim.  The VA examiner conducted an audiology examination sufficient for VA rating purposes in accordance with 38 C.F.R. § 4.85(a).  Therefore, the Board has determined that the February 2011 examination report is adequate for the adjudication of the hearing loss claim.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed his claim for entitlement to service connection for hearing loss in October 2010.  Initially, the Board must examine whether he has had a hearing loss disability as defined by VA regulation at any time during the pendency of this claim.  

The Board has examined VA outpatient treatment records dated from 2009 to the present.  There has been no clinical treatment related to the Veteran's hearing during this time.  At the time of his October 2010 claim, in fact, the Veteran indicated "no treatment."  

The Veteran was afforded a VA examination in February 2011.  The report of this examination is the only medical evidence of record with audiological findings during the pendency of this claim.  On examination at that time his puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
20
20
LEFT
15
35
45
50

Speech recognition was 94 percent in the right ear and 96 percent in the left ear. 

While hearing loss disability in the left ear is shown by way of these findings, the Board must conclude that service connection for right ear hearing loss disability is not warranted because the Veteran does not have a hearing loss disability for purposes of VA compensation in that ear.  The evidence of record simply does not establish the presence of a right ear hearing loss disability, as defined by 38 C.F.R. § 3.385, at any time during the pendency of the claim.

As to the left ear, there is no evidence suggesting that it was manifested to a compensable degree within one year after the Veteran's discharge from service.  Therefore, the question that must be answered is whether this disability is causally connected to the Veteran's active service.  

The Veteran's service treatment records were reviewed by the Board.  The August 1969 enlistment examination included audiological findings showing puretone thresholds no higher than 10.  The Veteran's hearing was within normal limits on entrance into active service.  There is no indication that the Veteran sought treatment related to hearing loss during his active service.  At separation a whisper test was conducted, which was also normal.  The Board indeed recognizes the shortcomings of the whisper test; however, this is the only indication of the state of the Veteran's hearing at separation.  The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

In this case, the VA examiner rendered an opinion as to whether the hearing loss was incurred in service, which was not merely based upon the normal findings at separation.  In particular, the VA examiner, while recognizing that the Veteran was likely exposed to certain high risk noise during service, found that the hearing loss noted on examination is not consistent with noise-induced hearing loss.  The examiner found that the normal findings in the right ear argue against hearing loss due to acoustic trauma.  The examiner stated that the unilateral hearing loss configuration is not consistent with noise-induced hearing loss and that acoustic trauma typically has a detrimental impact on both ears.  Thus, the examiner was unable to be 50 percent or more certain that the Veteran's left ear hearing loss resulted from acoustic trauma during service.

The Veteran has provided no other medical evidence to support this claim.  The Board has also considered the Veteran's own statements and his belief that he has had hearing loss since his active service.  While the Veteran might sincerely believe that to be the case, and while he may have experienced symptoms of hearing loss, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  The Veteran, while sincere in his belief, is simply not competent to find that hearing loss as defined by 38 C.F.R. § 3.385 existed at any particular point in time, or that his current left ear hearing loss is causally connected to his active service.

Accordingly, this claim must be denied.  The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.


							(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that pertinent service department records were received after a prior unappealed denial of service connection for non-Hodgkin's lymphoma, reconsideration of the prior denial is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

Additional development is required before the Veteran's claims for service connection for non-Hodgkin's lymphoma, diabetes mellitus, a psychiatric disability, and tinnitus are decided.

Non-Hodgkin's Lymphoma and Diabetes Mellitus

The Veteran claims that his non-Hodgkin's lymphoma and diabetes mellitus are both due to herbicide exposure during his tour in Okinawa, Japan.  The Veteran's service personnel records confirm that he was at the Kadena AFB in Okinawa from December 15, 1970, to August 7, 1971.  He has stated that while there he saw drums of chemicals being utilized, as well as the spraying of foliage.  He contends that this was the use of herbicides.  He also submitted several articles and lay statements in support of a finding that he was, in fact, exposed to herbicides while in Okinawa.  

The Board has reviewed the development of this claim and finds that it is not adequate for a claim such as this.  The RO, in 2005, submitted an inquiry through the Personnel Information Exchange System (PIES).  Responses in June and September 2005 merely confirmed that the Veteran was not in the Republic of Vietnam in the Vietnam Era (which he does not contend) and that there is no record of his exposure to herbicides.  No further development was undertaken by the RO with regard to his assertion of herbicide exposure in Okinawa.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10(o) (December 16, 2011).  The Veterans Benefits Administration's (VBA's) Adjudication Procedure Manual (M21-1MR) directs that the Veteran should be asked for the approximate dates, location, and nature of the alleged herbicide exposure and his detailed description of exposure should be furnished to the Compensation and Pension Service (now known as the Compensation Service) with a request to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If Compensation Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides. 

Again, the Veteran has reported observation of the use, including spraying of chemicals while stationed at the Kadena AFB between December 15, 1970, and August 7, 1971.  He also submitted several articles and buddy statements to this effect.  Despite the Veteran's detailed reports, the record does not reflect that the RO attempted to verify the Veteran's claimed exposure to herbicides in Okinawa following the procedures outlined above.  Therefore, the claims for service connection for non-Hodgkin's lymphoma and diabetes mellitus must be remanded in order for the RO to attempt to verify the Veteran's alleged exposure to herbicides in Okinawa, following the procedures provided in VBA's Adjudication Procedure Manual.

Psychiatric Disability

The Veteran initially filed a claim for service connection for PTSD due to witnessing a fellow service member fall to his death at a waterfall during a period of liberty.  He was afforded a VA examination in June 2011, at which time the examiner found that the Veteran did not meet the criteria for a PTSD diagnosis.  The RO, therefore, did not further investigate this claim.  The Board observes, however, that the VA examiner found that the Veteran does have an Axis I diagnosis of anxiety disorder and the examiner opined that this anxiety disorder was caused by his non-Hodgkin's lymphoma.  In that an award of service connection for non-Hodgkin's lymphoma could change the outcome of the claim related to a psychiatric disorder, the claims are inextricably intertwined.  For this reason, the issue of whether service connection is warranted for non-Hodgkin's lymphoma must be resolved prior to resolution of the psychiatric disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, the psychiatric disorder claim must be held in abeyance until the non-Hodgkin's lymphoma issue is resolved.

During this time, however, the RO should properly notify the Veteran of the evidence necessary to establish service connection on a secondary basis under 38 C.F.R. § 3.310.

Tinnitus

The Veteran claims that service connection is warranted for tinnitus.  He was afforded a VA examination in August 2011.  Unfortunately the examination report is internally inconsistent and, therefore, lacks probative value.  In particular, the VA examiner confirmed the Veteran's report of service noise exposure such as gunfire on the firing range.  The examiner noted it that was indeed likely that the Veteran experienced high risk noise exposure during his active service.  The examiner also confirmed that the Veteran reported experiencing constant tinnitus over the prior forty years since his time in service.  The examiner, however, found that the etiology of tinnitus cannot be determined on the basis of available information without resorting to speculation.  The report further indicates "in this case, it will be up to the RO to determine, based on all the evidence of record, whether further non-audiological examination is needed to determine the etiology of tinnitus."  Then, the examiner concluded that tinnitus is less likely as not caused by acoustic trauma during military service.  Thus, this VA examiner reported the Veteran's ongoing symptoms over forty years, while finding that a determination as to etiology could not be rendered without resorting to speculation, yet finding that a causal connection is less likely than not.  The examiner seemingly reached every conclusion possible within one examination report.  Due to this flagrant internal inconsistency, the Board finds this opinion to be inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the RO must obtain a new and adequate opinion as to the etiology of the Veteran's tinnitus.

All Claims

Finally, the record includes private statements related to psychiatric disability dated in June 2000 and July 2003, as well as VA outpatient treatment records related to various disabilities dated from May 2004 to May 2005, and from January 2010 to June 2011.  The originating agency should also undertake appropriate development to obtain any pertinent ongoing VA and private treatment records related to the Veteran's claimed disabilities.  38 C.F.R. § 3.159(c) (1) and (2) (2014).  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Afford the Veteran all required notice with regard to the claim for service connection for a psychiatric disorder, to include notice with respect to the claim for service connection on a secondary basis.

2.  Obtain all available, outstanding VA and private treatment records related to the Veteran's claims dating since the Veteran's separation from service. [The record includes private statements related to psychiatric disability dated in June 2000 and July 2003, as well as VA outpatient treatment records related to various disabilities dated from May 2004 to May 2005, and from January 2010 to June 2011.]  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated evaluations, studies, and tests deemed to be necessary should be accomplished. 

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's tinnitus is etiologically related to his active service, to include in-service noise exposure.  

The examiner must consider all relevant evidence of record, to include any statements by the Veteran that are of record, such as the February 2011 report of ongoing tinnitus since active service.  For purposes of the opinion, the examiner should assume that the Veteran is credible in reporting his history of noise exposure in service and the onset of tinnitus in service.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.



4.  Attempt to verify the Veteran's reported herbicide exposure in Okinawa, following the procedures outlined in VBA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10(o), including providing a description of his report exposure to the Compensation Service for a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm herbicide use as alleged, send a request to the JSRRC for verification of herbicide exposure.

5.  The RO should also undertake any other development it determines to be warranted. 

6.  Then, the RO should adjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


